Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 9 May 2022.

ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…store the second data in one of the first memory location or the second memory location during a read-modify-write (RMW) operation of the first data based on the determination; store the second data in the first memory location responsive to at least one address in the first range of logical addresses overlapping with the second range of logical addresses; and store the second data in the second memory location responsive to the first range of logical addresses not overlapping with the second range of logical addresses.”
 
[Claims 2-3,5-7,15-17 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 8) “…store the second data in the first memory location during a read-modify-write (RMW) operation of the first data responsive to at least one address in the first range of logical addresses overlapping with the second range of logical addresses; and store the second data in the second memory location during the RMW operation of the first data responsive to the first range of logical addresses not overlapping with the second range of logical addresses.”

[Claims 9-13,18-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 8.]

(Claim 14) “…means for storing first data associated with a first range of logical addresses in one of the first memory location or the second memory location during a read-modify-write (RMW) operation of second data associated with a second range of logical addresses, wherein the first data is stored in the first memory location in response to a determination that the first range of logical addresses overlaps with the second range of logical addresses, and the first data is stored in the second memory location in response to a determination that the first range of logical addresses does not overlap with the second range of logical addresses.”

[Support for the structure corresponding to the means as recited in the claims is taken as FIG 1 and the accompanying description in the Specification (see Specification [0034]-[0037]).]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 9 May 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137